DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 09/08/2021 which claims 1-12 have been presented for examination.
Acknowledgment is made that this application is a continuation of U.S. Patent Application Serial No. 16/895,281, filed June 8, 2020 (which issued as U.S. Patent No. 11,120,318 on September 14, 2021), which is a continuation of U.S. Patent Application Serial No. 15/654,755, filed July 20, 2017 (which issued as U.S. Patent No. 10,679,106 on June 9, 2020).

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/08/2021 has been considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities:
In paragraph [001], line 2, insert “(which issued as U.S. Patent No. 11,120,318 on September 14, 2021)” after “STRIPS”.
Appropriate correction is required.
Claim Objections
6.	Claims 2 and 5-12 are objected to because of the following informalities:  
Re claim 2, insert “or” before the term “paper” (see line 2).
Re claim 6, insert “single” before “sheet” (see lines 13 and 14, respectively).
Re claim 7, substitute “The dual-sided product strip” with – The printed sheet – (see line 1).
Re claim 7, insert “or” before the term “paper” (see line 2).
Re claim 8, insert “single” before “sheet” (see line 1).
Re claim 9, insert “single” before “sheet” (see line 1).
Re claim 10, insert “single” before “sheet” (see line 1).
Re claim 11, insert “single” before “sheet” (see line 1).
Re claim 12, insert “single” before “sheet” (see line 1).
Appropriate correction is required.
7.	Claim 5 is objected to since it’s dependent upon an objected claim. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 2, 5- 7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 10,679,106 (‘106). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the ‘106 Patent claim similar subject matter.  For instance in claim 1 of the present claimed invention and claim 11 of the ‘106 Patent, the Applicants’ claim:
A dual-sided product strip for placing a plurality of products on a display, wherein the dual-sided product strip is printed on a sheet comprising two or more paginated sections, the dual-sided product strip comprising:
a single strip of substrate material, the single strip of substrate material comprising a first side and a second side (see col. 19, lines 56-58 of the ‘106 Patent),
wherein the first side has printed thereon, for each of the plurality of products, product information that describes the product (see col. 19, lines 59-61 of the ‘106 Patent),
wherein the second side has printed thereon, for each of the plurality of products, product placement information different than the product information and configured to guide placement of a corresponding product on the display (see col. 19, lines 62-66 of the ‘106 Patent), and
wherein the first side is printed on a first paginated section of the sheet and the second side is printed on a second paginated section of the sheet (see col. 20, lines 3-6 of the ‘106 Patent).
As to claims 5, 6, and 12 of the present claimed invention, the ‘106 Patent meets all the limitations as set forth in claims 11 and 14.

Regarding claim 2, The ‘106 Patent claims the dual-sided product strip of claim 1, but fails to claim wherein the single strip of substrate material is comprised of polyester film or paper.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use polyester film or paper as the substrate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 7, The ‘106 Patent claims the printed sheet of claim 6, but fails to claim wherein the single strip of substrate material is comprised of polyester film or paper.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use polyester film or paper as the substrate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  In re Leshin, 125 USPQ 416.

10.	Claims 3-4 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 10,679,106 (‘106) in view of Nunez et al. (US 8,011,126) (‘Nunez).
Regarding claims 3 and 10, the ‘102 Patent fails to claim wherein the product information and the product placement information are printed side-to-side.
Nunez discloses a dual-sided product strip having product information and product placement information to be printed side-to-side (figs. 1 and 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nunez and the ‘106 Patent to allow for more information to be printed on the label. 

Regarding claims 4 and 11, the ‘102 Patent fails to claim wherein the product information and the product placement information are printed top-to-bottom.
Nunez discloses a dual-sided product strip having product information and product placement information to be printed top-to-bottom (figs. 1 and 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nunez and the ‘106 Patent to allow for more information to be printed on the label.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez et al. (US 8,011,126) (‘Nunez), cited by the applicants.
Regarding claim 1, Nunez discloses a dual-sided product strip comprising:
a single strip of substrate material, the single strip of substrate material comprising a first side (21) and a second side (22) (see figs. 1, 2, 4, and 6),
wherein the first side (21) has printed thereon, for each of a plurality of products, product information that describes the product (figs. 1 and 4),
wherein the second side (22) has printed thereon, for each of the plurality of products, product placement information different than the product information and configured to guide placement of a corresponding product on the display (figs. 2 and 6; col. 5, lines 43-45), and
wherein the first side is printed on a first paginated section (28) of the sheet and the second side is printed on a second paginated section (27) of the sheet (see figs. 1, 2, 4, and 6).

Regarding claim 2, Nunez further discloses wherein the single strip of substrate material is comprised of polyester film or paper (col. 4, lines 60-61).

Regarding claim 3, Nunez further discloses wherein the product information and the product placement information are printed side-to-side (figs. 1 and 7).

Regarding claim 4, Nunez further discloses wherein the product information and the product placement information are printed top-to-bottom (figs. 1 and 7).
	Regarding claim 5, Nunez further discloses the product placement information comprises indicators that guide placement of products on a shelf (figs. 2, 6, and 10; col. 5, lines 43-45). 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Weiner et al. (US 9,613,547) (‘Weiner), cited by the applicants.
Regarding claim 6, Nunez discloses a printed sheet comprising a dual-sided product strip, the printed sheet comprising:
a single sheet of substrate material, the single sheet of substrate material comprising a first side (21) and a second side (22) (see figs. 1, 2, 4, and 6),
wherein the first side (21) has printed thereon, product information that describes the product corresponding to the dual-sided product strip (figs. 1 and 4),
wherein the second side (22) has printed thereon, product placement information different than the product information and configured to guide placement of the product corresponding to the dual-sided product strip (figs. 2 and 6; col. 5, lines 43-45), and
wherein the single sheet comprises two paginated sections, wherein the first side is printed on a first paginated section (28) of the sheet and the second side is printed on a second paginated section (27) of the sheet (see figs. 1, 2, 4, and 6).
Nunez discloses the claimed invention except for wherein the printed sheet comprises a plurality of dual-sided product strips.
Weiner disclose a printed sheet comprises a plurality of dual-sided product strips (see col. 4, line 66 to col. 5, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nunez and Weiner to allow for more labels per sheet, thus reducing the cost to produce the labels and the shipping cost associated with them.

Regarding claim 7, Nunez as modified by Weiner further discloses wherein the single strip of substrate material is comprised of polyester film or paper (Nunez, col. 4, lines 60-61; and Weiner, col. 5, lines 33-36).

Regarding claim 8, Nunez as modified by Weiner further discloses wherein the plurality of dual-sided strips are grouped to at least one grouping parameter (see Weiner, col. 4, line 66 to col. 5, line 4). 

Regarding claim 9, Nunez as modified by Weiner further discloses wherein a plurality of sheets are bound together to create a booklet of dual-sided product strips (see Weiner, col. 4, line 66 to col. 5, line 4; col. 16, lines 40+).
Regarding claim 10, Nunez as modified by Weiner further discloses wherein the product information and the product placement information are printed side-to-side (Nunez, figs. 1 and 7).

Regarding claim 11, Nunez as modified by Weiner further discloses wherein the product information and the product placement information are printed top-to-bottom (Nunez, figs. 1 and 7).

Regarding claim 12, Nunez as modified by Weiner further discloses the product placement information comprises indicators that guide placement of products on a shelf (Nunez, figs. 2, 6, and 10; col. 5, lines 43-45). 

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 form.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/April Taylor/Examiner, Art Unit 2876     

/THIEN M LE/Primary Examiner, Art Unit 2876